In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-20-00113-CR



                            XAVIER LAVAR FRENCH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 202nd District Court
                                    Bowie County, Texas
                                Trial Court No. 19F0944-202




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens

________________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                    MEMORANDUM OPINION

           Xavier Lavar French appeals his conviction for aggravated kidnapping.1 In a single brief,

French challenges this conviction as well as three others, all bearing different cause numbers.

For the reasons explained in our opinion in French v. State, cause number 06-20-00112-CR, we

overrule French’s point of error in this case.

           As a result, we affirm the trial court’s judgment.




                                                 Scott E. Stevens
                                                 Justice

Date Submitted:            June 15, 2021
Date Decided:              July 21, 2021

Do Not Publish




1
    See TEX. PENAL CODE ANN. § 20.04.
                                                     2